Notice of Pre-AIA  or AIA  Status
Priority Document DE10-2004-029-453.4, in US application 11/629938, dated June 18, 2004 is acknowledged.

Claim 14 is withdrawn from further consideration being a non-elected invention.

Claims 1, 3-8, 10-13 and 15-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lai (D514315), in view of in view of Hotzman ‘418.
Lai teaches ribs and grooves in fig. 2. 
With respect to the limitation the ribs curve along a substantial portion of a length of the luggage shell".  Note that Lai teaches the ribs curve along a substantial portion of a length of the luggage shell.
Lai meets all claimed limitations except for press-forming self-reinforced thermoplastic.  It would have been obvious to one of ordinary skill in the art to provide the material from reinforced thermoplastic as taught by Hotzman to provide an alternative construction for the shells and for added strength.
Note that applicant relies on Peijs to define the self-reinforcing material.  It is submitted that a) Peijs does not use the term “self-reinforcing material”, b) Peijs is very specific to polypropolyne while the specification is more inclusive to other material, c) Peijs defines the process of the material as being impregnation of PP fibers with a PP matrix, d) this is the same material in Hotzman where the of PP fabric material with a PP matrix being molded on.  Note that the PP fabric material is also held in tension via the clamp in fig. 6.  

“A molded, substantially rigid layer of a polypropylene composition to which there is directly bonded a textile fabric by the polypropylene composition of the layer.
…
The invention utilizes polypropylene compounds suitable for injection molding and for textile fabrics, either woven or knitted.
…
For extrusion into filaments for the fabrication of yarn and woven or knitted 55 fabrics therefrom, the polypropylene fiber is chemically the same as the polypropylene resin. High impact strength polypropylene for the injection molding of luggage shells, and the polypropylene used as the fiber of textile fabrics are well known products of commerce, and need not be further specified for purposes of the present invention.
…
FIG. 6 is a perspective view of a clamp for the fabric which may be used in conjunction with the mold member of FIG. 4,”

	Regarding claim 4, with respect to the orientation of the polypropylene, “orientation” means that the material is being stretched in a particular direction. Note that the fabric is contact with the injected polypropylene at temperature at 535 degrees F and given the melting point of pp is 320, the pp fabric would be stretch in various directions when the pressure of the mold applied at 1750lbs/sq. in while being held by a clamp.  
The temperature of the polypropylene molding compound when it is injected into the closed mold is approximately 535' F., and the molding compound is subjected to a pressure of approximately 1,750 lbs. per square inch within the closed mold.  The temperature of the mold members, and due to the coolant circulated throughthe passages 76 and 80 in the respective mold members, is approximately 1 10' to 115' F. It would seem that with a molding composition having such temperature and at such pressure of molding that the resin would completely penetrate woven or knitted fabrics.



Regarding claims 6, and 18, it would have been obvious to one of ordinary skill in the art to provide the length to width ratio about 1 and 2 to provide the desired dimension of the luggage.
Regarding claims 8, and 19, it would have been obvious to one of ordinary skill in the art to provide the curved region (between 31 and S) about 80 mm to provide the desired curve between the intersecting planes.


Claims 1, 3-8, 10-13 and 15-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hotzman ‘418 in view of Lai (D514315) or Boukobza (6581794).  Hotzman teaches suitcase and rib structure.  Hotzman meets all claimed limitations except for the curved ribs. It would have been obvious to one of ordinary skill in the art to provide curved ribs as taught by Lai or Boukobza to provide a different type of rib support for the suitcase.
Claims 4, and 15 and are rejected under 35 U.S.C. 103 as being unpatentable over Hotzman in view of Cooper (3660150) or Schwartz (3535184).  In the alternative,  
Cooper teaches that it is known in the art to provide polypropylene fabric can be made uniaxially or biaxially oriented.
(3)   It has already been proposed that sacks made from woven tapes of 
polypropylene should be coated with polyethylene to render them impermeable to water.  
8)   The tapes used to produce the woven layer of the webs of the present invention may be made in any suitable manner and may be uniaxially or biaxially oriented.  


	It would have been obvious to one of ordinary skill in the art to provide biaxially oriented fabric to provide added strength.

Claims 1, 3-8, 10-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (D514315) or Long Jr. (D113044) in view of anyone of Alcock in view of Alcock (NPL, IDS 06/25/2014), or Prosser et al. (NPL, IDS 06/25/2014) or Riley et al. (Curv, IDS 06/25/2014), or Plastics Today (NPL, IDS 06/25/2014).  In the alternative, Either Lai or Long, Jr. teaches a luggage shell that has ribs that curve along their length.  Alcock or Prosser or Riley or Plastic Today each teaches the self-reinforcing plastic.  Note that Plastic Today suggests explicitly that luggage can be made from self-reinforcing plastic.  It would have been obvious to one of ordinary skill in the art to use self-reinforcing plastic to make the luggage of either Lai or Long to provide the desired material for added durability and/or recyclability and/or for added strength.
Claims 1, 3, 4, 8, 10-13, 19, and 21-22 are rejected under 35 U.S.C. 102(b) as being anticipated by Rosing et al. (3313382), or in the alternative, under 35 U.S.C. 103(a) as being unpatentable over Rosing in view of Holtzman (3544418) or Plastics Today (NPL, IDS 06/25/2014), and further in view of Heitler et al. (3306403).  Rosing teaches a main surface including alternative elongated grooves and elongated ribs 36 (note the ribs being the outward ribs in fig. 6 and 11), sidewalls 31 adjacent the main surface, wherein the elongated ribs curve in a lengthwise direction relative to at least one of the sidewalls.  It is noted that each the ribs 34 or . 
With respect to the “self-reinforced” thermoplastic.  It is noted that the term “self-reinforced thermoplastic” is broad and not a term of art merely requires plastics.  Note the various plastic including reinforced thermoplastics:

As indicated previously, shell may be formed of a medium density polypropylene, but it will be evident that other materials may be used, such as polyethylene, ABS or acrylotiitrile butadiene styrene copolymer, high impact styrene..flexible thermosetting resin with fiber reinforcement, flexible impregnated felt, or others, particularly those which have a high resistance to puncture, return to shape after deformation and adequate stress resistance.
..A cloth layer may, if desired, be laminated to the inside of the plastic sheet.

As set forth above, the ribs 36 curves along a portion of a length due to the tear-shape at the two ends.  Also note the change in height of the ribs 36 as the cross section goes from fig. 8 to fig. 5.
In the alternative, Holtzman teaches a shell of polypropylene reinforced with same material of woven polypropylene.  Plastic Today also teaches the use of self-reinforcing plastic on luggage. It would have been obvious to one of ordinary skill in the art to provide the method as taught by Hotzman or Plastic Today in the shells of Rosing to provide an alternative construction material for added durability and/or recyclability and/or for added strength
Also in the alternative, Heitler teaches that it is known in the art to provide a luggage with various dimension including one with vertical length (including feet at 12 in fig. 26) being longer than the width.  It would have been obvious to one of ordinary skill in the art to have the ribs extending in a vertical length direction to provide the desired size of the luggage.

Regarding claims 6, and 18, note that length to width ratio about 1 and 2 is broad and taught by fig. 5.
Claims 4, and 15 and are rejected under 35 U.S.C. 103 as being unpatentable over Rosing, as set forth above, in view of Adams et al. (5132166) or Grasshorn (3490507). In the alternative, Grasshorn teaches the reinforcement can be thread of oriented pp fibers.

The interval between parallel threads should be in a range of about 3. to 16 mm., preferably between 5 and 12 mm.  Oriented polypropylene, polyamide or polyester fibers, e.g. nylon or polyethylene terephthalate, are especially useful as the threads in the wide-meshed planar textile structure.
	
Adams teaches the fiber can be made of polypropylene which has multi orientations in the mix.  It would have been obvious to one of ordinary skill in the art to provide multi orientation polypropylene as taught by Adams or Grasshorn to provide the desired material.
Claims 5-8, and 17-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rosing rejection, as set forth above.  Rosing does not teach the specificities in claims 5-8.
Regarding claims 5 and 17, it would have been obvious to one of ordinary skill in the art to provide the ratio between .1 and .5 to provide the desired dimension of the shell. 
Regarding claims 7, and 20, it would have been obvious to one of ordinary skill in the art to provide the thickness between .8mm and 2.0 mm to provide the desired thickness for the shell.

Regarding claims 8, and 19, it would have been obvious to one of ordinary skill in the art to provide the curved region (between 31 and S) about 80 mm to provide the desired curve between the intersecting planes.

Claims 1, 3-8, 10-13 and 15-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sijmons (D438381) in view of Hotzman ‘418 or Plastics Today (NPL, IDS 06/25/2014).  
Sijmons teaches a shell having alternating grooves and ribs, each rib curves on both side with respect to one of sidewall similar to that of a teardrop shape, and one can see the teardrop shape in fig. 1 having two smaller ends and the curve gradually curving toward the middle to form tear drop shape.  Sijmons meets all claimed limitations except for press-forming self-reinforced thermoplastic.  It would have been obvious to one of ordinary skill in the art to provide the material from reinforced thermoplastic as taught by Hotzman or Plastics Today to provide an alternative material for the shells.
 

Applicant's arguments have been fully considered but they are not persuasive.  
With respect to self-reinforce thermoplastic, applicant previously asserted that self-reinforce thermoplastic is a term of art used to describe thermoplastic material that subjected through a very specific process described by the cited art of reference.  However, this reference 
Applicant asserts Holtzman is specific to bonding of two of the same material.  In the same manner as described by applicant’s own specification, Holtzman clearly teaches the same process of self-reinforce thermoplastic by the penetration the thermoplastic onto the fabric of the same material itself.

“In accordance with the invention, a textile fabric is bonded directly to polypropylene without any preliminary treatment of the fabric or application of adhesive.  The adhesion of the textile fabric to the polypropylene is accomplished in the self-same operation of molding, the polypropylene to desired shape, thereby simultaneously permanently shaping the textile fabric to the desired contour.  The adhesion of the fabric to the polypropylene is accomplished through the medium of the polypropylene molding composition itself, and the direct bond between the molded polypropylene and the textile fabric is of such strength that it is practically impossible to separate the fabric from the for-med layer of resin.”
…
It would seem that with a molding composition having such temperature and at such pressure of molding that the resin would completely penetrate woven or knitted fabrics.

	With respect to the orientation of the polypropylene, as set forth above, “orientation” means that the material is being stretched in a particular direction. Note that the fabric is contact with the injected polypropylene at temperature at 535F and given the melting point of pp is 320, the pp fabric would be stretch in various direction when the pressure of the mold applied at 1750lbs/sq. in.  
The temperature of the polypropylene molding compound when it is injected into the closed mold is approximately 535' F., and the molding compound is subjected to a pressure of approximately 1,750 lbs. per square inch within the closed mold.  The temperature of the mold members, and due to the coolant circulated throughthe passages 76 and 80 in the respective mold members, is approximately 1 10' to 115' F. It would seem that with a molding composition having such temperature and at such pressure of molding that the resin would completely penetrate woven or knitted fabrics.

The clamping of the material in Hotzman stretching and the subject of the fabric material of the temperature beyond the melting of the fabric plastic and by the pressure of the molding also meet the described process and would also oriented the pp fabric in Hotzman in various direction.
Applicant also asserts that the there is no teaching of the use of self-reinforcing plastic in suitcase with ribs, note that ribs are well known in the manufacturing of thermoplastic shells including suitcases and/or luggage as cited numerously.  Including luggage shells with ribs that made from reinforced material, e.g., Rosing.  The difference is mainly the use of a different type of material.  
Applicant is noted in Steven D. Ritchie and H. David Reynard v. Vast Resources, wherein a case of substitution of material, the Federal Circuit Court asserts:
“Among the inventions that the law deems obvious are those modest, routine, everyday, incremental improvements of an existing product or process that confer commercial value (otherwise they would not be undertaken) but do not involve sufficient inventiveness to merit patent protection.   This class of inventions is well illustrated by efforts at routine experimentation with different standard grades of a material used in a product-standard in the   This is such a case."

Given the explicit teaching in Plastic Today, the use of self-reinforcing thermoplastic in suitcase including suitcase with ribs as applied above are just routine in the art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TRI M. MAI
Examiner
Art Unit 3733


/TRI M MAI/Examiner, Art Unit 3733